DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4, 7-9, 11, 23, 25-27, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2021. The applicant elected to prosecute claims 12-15, 18, 21-22, directed to Group II, without traverse.
Claims 3, 5-6, 10, 16-17, 19-20, 24, 28, 30-31, 33-34 cancelled.

Claim Rejections - 35 USC § 112
Claims 13, 18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites “the processor is configured”; it appears that the processor is being re-configured to perform another separate operation. The recommended language is “the processor is further configured”.
Claim 13 requires “determining the number of laser pulses remaining to complete the laser treatment based on a change in the normalized standard deviation between two 
Claim 18 recites “to determine the number of laser pulses remaining…the processor is further configured to perform a state based analysis…”; it is unclear why the processor is required to perform the state based analysis to determine “the number of laser pulses remaining” which claim 12 (which claim 18 depends directly from) has already determined. Does the state based analysis replace or complement the determination which was made in independent claim 12 using the normalized standard deviation? 
Claim 21 recites “the processor is configured to determine”; it appears that the processor is being re-configured to perform another separate operation. The recommended language is “the processor is further configured”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Publication WO0040144A1 issued to Jeng et al. (hereinafter “Jeng” - IDS) in view of US Pat Pub. No 20030036751A1 granted to Anderson et al. (hereinafter “Anderson”)
Regarding claim 12, Jeng discloses an apparatus for normalized standard deviation transition based dosimetry monitoring of a laser treatment (e.g. abstract), the apparatus comprising: a detector configured to: detect a plurality of responses from a treatment area upon application of a plurality of laser pulses to the treatment area as part of the laser treatment (e.g. page 18, lines 10-20 “detector 306 made to detect the series of reflections upon applying a series of the laser diode discrete wavelengths pulses sequentially”– it is noted that this is considered to be non-functional language); and 3Attorney Docket No. US-927192-02-US-NATderive a plurality of response signals from the plurality of responses corresponding to the plurality of laser pulses directed to the treatment area (e.g. page 18, lines 10-38 “derive the measurements from the series of reflections corresponding to the series of laser diode discrete wavelength pulses”; – it is noted that this is considered to be non-functional language); and a processor coupled to the detector, the processor configured to: determine a standard deviation from each response signal following a receipt of each of the plurality of response signals (e.g. page 8, lines 1-10, page 18, lines 10-38 “processor units 320 (processor) are capable of being configured to determine a standard deviation from each of the measurements following receiving of each of the series of reflections” – it is noted that this is considered to be non-functional language); following the receipt of each response signal, deriving a normalized standard deviation by dividing the standard deviation by an arithmetic mean of each of the plurality of response signals (e.g. page 

Regarding claim 13, Jeng as modified by Anderson (hereinafter “modified Jeng”) renders the apparatus of claim 12 obvious as recited hereinabove, Anderson wherein the processor is configured to determine the number of laser pulses remaining to complete the laser treatment  based on a change in the normalized standard deviation between two consecutive response signals (e.g. fig. 2, para 0129 “Treatment data may include the power and wavelength to be used for effecting treatment and the location at which the treatment laser[…] treatment data may include an indication of whether treatment has been completed”; see rejection in claim 1).  

Regarding claim 14, modified Jeng renders the apparatus of claim 12 obvious as recited hereinabove, Jeng teaches wherein the processor is further configured to: remove a first response signal from the determination of the standard deviation and the mean (e.g. abstract; discussing removing common variations to improve detection of actual changes. Therefore it would have been obvious the first response signal which would have a reflection that would provide the least efficient result).  

Regarding claim 15, modified Jeng renders the apparatus of claim 12 obvious as recited hereinabove, Anderson teaches wherein the detector is configured to detect the plurality of 

Regarding claim 18, modified Jeng renders the apparatus of claim 12 obvious as recited hereinabove, Anderson teaches wherein, to determine the number of laser pulses remaining for the completion of the laser treatment, the processor is further configured to: perform a state based analysis of a change in the normalized standard deviation through one or more of a Markov state based analysis, a Bayesian state based analysis, or generation of an entropy-based decision tree based on the normalized standard deviation (e.g. fig. 2, para 0129, it is noted that although specific analysis are not named, the processor is capable of performing the named analysis as well since it performs similar analysis to determine changes in the devotion and whether therapy has been completed).

Regarding claim 21, modified Jeng renders the apparatus of claim 12 obvious as recited hereinabove, Anderson teaches wherein the processor is configured to determine the standard deviation following the receipt of each of the plurality of response signals in time domain (e.g. abstract, real-time).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jeng as applied to claims 12-15, 18, and 21 above, and further in view of U.S. Patent Publication Number 20060217691A1 granted to Schuele et al. (hereinafter “Schuele”).

Regarding claim 21, modified Jeng renders the apparatus of claim 12 obvious as recited hereinabove, but fail to explicitly disclose wherein the treatment area is an eye. However, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792